Citation Nr: 0612556	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  98-12 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1977 to October 1988.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a July 1997 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate a 
lumbosacral sprain as 10 percent disabling.  In March 2002, 
the veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  In 
May and November 2002, the Board undertook additional 
development of the evidence under 38 C.F.R. § 19.9(a)(2)(then 
in effect).  In September 2003, the Board remanded the claim 
for further development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2005 supplemental statement of the case, the RO 
readjudicated the veteran's claim and made a reference to a 
February 2004 VA examination.  However, a February 2004 VA 
examination report has not been associated with the claims 
file.  In fact, the record is not clear as to whether or not 
a VA examination was scheduled in February 2004.  As such an 
examination report would have a bearing on the veteran's 
claim (and is constructively of record), it must be secured.  
If a VA examination did not occur in February 2004, then the 
record must be noted accordingly.

The last VA examination currently of record is from 
September 2002, in which range of motion studies and the 
duration of incapacitating episodes (if any) were not 
reported.  As the criteria for rating the back has changed 
in September 2002 and September 2003, another VA examination 
to assess the severity of the low back disability under the 
"new" criteria is necessary.  However, the Board would be 
remiss were it not to add at this point that range of motion 
studies were not reported on the September 2002 VA 
examination due to the veteran's failure to cooperate.  The 
veteran must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination. See Olson v. Principi, 3 Vet. App. 480 (1992).  
The duty to assist a veteran in substantiating his claim is 
not a one-way street. See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  

The RO should ensure that the veteran has been provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is remanded for the following:  

1.   The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating under the 
old and the revised criteria for the 
spine and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for low back 
disorder since June 2005.  The RO 
should obtain copies of all treatment 
or evaluation records (those not yet 
secured) from the identified sources, 
specifically including any records of 
treatment at El Paso VA Medical Center.  

3.  If a VA examination was performed 
in February 2004, then the RO must 
obtain the report and associate it with 
the claims file.  If a VA examination 
was not performed in February 2004, 
then the record should be noted 
accordingly.  

4.  The veteran should be notified that 
he must be prepared to meet his 
obligations by cooperating with VA 
efforts to provide an adequate medical 
examination.  He should then be 
afforded a VA orthopedic to determine 
the current severity of his service-
connected low back disorder.  Any 
indicated tests or studies should be 
completed.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of 
both the previous and the revised 
criteria for rating limitation of 
motion of the lumbar spine, lumbosacral 
strain, and intervertebral disc 
syndrome and examination findings must 
be sufficiently detailed to allow for 
evaluation under both the old and the 
new rating criteria.  Ranges of motion 
must be reported, along with an opinion 
as to the extent of any additional 
functional loss (in degrees if 
possible) due to pain, weakness, 
fatigue and incoordination or during 
flare-ups.  

5.  The RO should then readjudicate the 
claim.  If the claim remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




